         Case 1:20-cv-02582-JGK Document 14 Filed 08/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY                20-cv-2582 (JGK)
FUND, AND APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND INDUSTRY               ORDER
FUND, ET AL.

                        Petitioners,

             - against -

GALT INSTALLATIONS, LLC,

                    Respondent.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The respondent’s time to respond to the petition to confirm

an arbitration award is extended to August 28, 2020.            If there

is no response to the petition by that date, the Court will

decide the petition on the papers already submitted. The

petitioner should serve a copy of this Order on the respondent

by August 18, 2020 and file proof of service by

August 21, 2020.

SO ORDERED.

Dated:       New York, New York
             August 13, 2020              .   /s/ John G. Koeltl           .




                                                John G. Koeltl
                                          United States District Judge
